October 01, 2010


Mr. James Warner Huggler Jr.
Attorney at Law
100 E. Ferguson, Suite 805
Tyler, TX 75702

Honorable Floyd T. Getz
Smith County Courthouse
County Court At Law #3
100 N. Braodway, 3rd Fl
Tyler, TX 75702
Mr. Michael West
Smith County Criminal District Attorney
100 North Broadway, 4th Fl.
Tyler, TX 75702

RE:   Case Number:  10-0383
      Court of Appeals Number:  12-10-00141-CV
      Trial Court Number:  3-0295-09

Style:      IN RE  B.T., A JUVENILE

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or  call  (512)463-1312  ext.  41367.   The
stay order issued May 27, 2010 is lifted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
|cc:|Ms. Cathy S.   |
|   |Lusk           |
|   |Ms. Judy Carnes|